                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION


Patricia Patterson,                     )
                                        )
                           Plaintiff,   )         C/A No. 9:17-cv-1899-MBS-BM
                                        )
       v.                               )
                                        )             OPINION AND ORDER
Nancy A. Berryhill,                     )
Acting Commissioner of Social Security, )
                                        )
                           Defendant.   )
____________________________________)

       On July 18, 2017, Patricia Patterson (“Plaintiff”), proceeding pro se, filed the within

action pursuant to 42 U.S.C. § 405(g), seeking judicial review of a final decision of Defendant

Acting Commissioner of Social Security (the “Commissioner”) denying in part her claim for

Disability Insurance Benefits (“DIB”).

                        I.      Relevant Facts and Procedural History

       Plaintiff is a sixty-year-old female. R. 138. Plaintiff has a college education and

previously worked as a parts sales manager at AutoZone. R. 100. Plaintiff has not worked since

November of 2005, around the time of her alleged disability onset date. Id. When working,

Plaintiff performed managerial tasks, as well as manual labor involving lifting certain heavy

automobile parts – batteries, engines, and transmissions. Id.

       Plaintiff alleges disability stemming from a variety of ailments. Plaintiff alleges that her

health problems began after she was a living kidney donor in 1995. R. 101. Then, in 2004,

Plaintiff suffered a strained lumbar hernia. Id. Upon returning to work in 2005, Plaintiff re-

injured her strained hernia, which Plaintiff alleges rendered her unable to work. Id. Since her

hernia injury, Plaintiff alleges further injuries and conditions, including anxiety; glaucoma,
which Plaintiff alleges renders her unable to read; chronic bladder disease, which Plaintiff

alleges occurs every 3-4 months and results in bathroom trips every 45-60 minutes; “bone

disease”; high blood pressure; and frequent urinary tract infections and bouts of diarrhea as a

side effect of her medicine. R.103. Plaintiff also alleges that she is subject to a ten-pound lifting

restriction. R. 108.

        Plaintiff filed her DIB claim on December 1, 2011 1 alleging disability beginning on

November 14, 2005. 2 R. 570. Plaintiff’s claims were denied both initially and upon

reconsideration. A hearing was held before an Administrative Law Judge (“ALJ”) on January 3,

2014, at which Plaintiff and a vocational expert testified. R. 96-124. On January 14, 2014, the

ALJ issued a partially favorable decision, awarding Plaintiff benefits beginning on April 18,

2013, citing Medical-Vocational Guidelines. R. 183-91. The ALJ determined that since the

amended onset date of March 26, 2009, Plaintiff suffered from “degenerative back disorder and

[a] history of cataracts.” R. 185. The ALJ nonetheless indicated that “the claimant has not had an

impairment or combination of impairments that meets or medically equals” statutorily defined

impairments. R. 186. The ALJ found that Plaintiff had “the residual functional capacity to

perform light work.” R. 187. In reaching his determination that Plaintiff could perform light

work, the ALJ stated that “the claimant’s medically determinable impairments could not

reasonably be expected to cause” the symptoms Plaintiff alleges. Id. Thus, in consultation with a



1 Plaintiff previously applied for an award of Social Security benefits and received a denial on
March 25, 2009. R. 127-40. Plaintiff appealed that decision to the court. On November 30, 2010,
The Honorable Richard M. Gergel affirmed the Commissioner’s decision. See Patterson v.
Commissioner of Soc.Sec. Admin., No. 09-2599, 2010 WL4929885 (D.S.C. Nov. 30, 2010).
2 Plaintiff’s amended onset date was March 26, 2009, the date after Plaintiff’s original civil case

was decided. Plaintiff disputes this onset date, alleging that her former attorney incorrectly
instituted the change. Plaintiff instead alleges that her onset date is November 14, 2005. ECF
No. 32. However, several documents in the record indicate that Plaintiff agreed to the March
2009 onset date. R. 755, 781.

                                                  2
vocational expert, the ALJ determined that there were numerous jobs that Plaintiff could still

perform prior to reaching an “advanced age.” R. 189. However, as soon as Plaintiff reached an

“advanced age” on April 18, 2013, “there [would be] no jobs. . . in significant numbers in the

national economy that the [Plaintiff] could perform” based on her impairments. R. 190. The ALJ

found that Plaintiff became disabled on April 18, 2013.

       Plaintiff, proceeding without counsel, filed an appeal of the ALJ’s determination, again

citing the November 14, 2005 onset date and requesting that the ALJ consider additional medical

evidence. R. 311-317. The Appeals Council remanded to the ALJ for hearings on January 29,

2015 and April 26, 2016. On August 8, 2016, the ALJ once again issued a partially favorable

decision, determining that Plaintiff was not disabled prior to April 17, 2013 3, but was disabled

after that date. R. 13-38. In his decision, the ALJ first noted that the issue of disability between

November 14, 2005, and March 25, 2009 had already been decided, and any further discussion

of such disability would be barred by res judicata. R. 17. The relevant determination would be if

Plaintiff was disabled from March 26, 2009 onward. Id. The ALJ determined that Plaintiff had

degenerative disc disease, degenerative joint disease, tendinopathy, status post right

nephrectomy, and status post hernia repair, which constitute severe impairments. R. 23.

However, the ALJ concluded that Plaintiff’s other alleged ailments, including cystitis, visual

disorders, diabetes, gastroesophageal reflux disease, hyperlipidemia, hypertension, and an

anxiety disorder, were “non-severe” within the meaning of the Act. 4 Id. In fact, the ALJ noted



3 In the appeal decision, the ALJ changed Plaintiff’s award date from April 18, 2013 to April 17,
2013.
4 The Appeals Council specifically asked the ALJ to consider clarified evidence from a medical

expert about Plaintiff’s cystitis. R. 24. The expert, Dr. Frankel, determined that Plaintiff’s bouts
with cystitis were intermittent. Id. As such, the ALJ found that Plaintiff’s cystitis was non-
severe. The Appeals Council also asked the ALJ to evaluate Plaintiff’s vision claims. The ALJ
further stated that pursuant to expert opinion, Plaintiff’s vision was “’excellent.’” R. 25.

                                                  3
that medical records indicated that Plaintiff did not mention many of her impairments until 2011

or 2012, and often received “no diagnosis” from doctors. R. 24-26. The ALJ also indicated that

he gave little weight to the testimony of a chiropractor and certain lay individuals, including

Plaintiff’s son and her friends. R.33-35. The ALJ once again determined that Plaintiff only

became disabled upon her becoming of “advanced age” and awarded benefits beginning on April

17, 2013. R. 37. Plaintiff requested review of the ALJ’s second decision, again arguing that she

was disabled beginning on November 14, 2005. The Appeals Council denied Plaintiff’s request

on May 18, 2015, making the ALJ’s decision the final determination of the Commissioner. R. 1-

4.

       In Plaintiff’s amended complaint, filed on August 4, 2017, Plaintiff alleges that the ALJ’s

decision is not supported by substantial evidence, and as such, the case should be reversed with

an award of benefits beginning on November 14, 2005. ECF No. 13. On January 16, 2018,

Plaintiff filed her brief challenging the Commissioner’s determination on nine grounds 5: (1)

“res judicata doctrine does not apply to this claim”; (2) “AOD was amended unauthorized”; (3)

and (4) “corroboration of evidence and fraudulently discredited degree of pain”; (5) fraudulently

denied visual disorders”; (6) and (9) “violation of SSR 06-3P”; (7) “fraudulently denied

interstitial cystitis”; and (10) “failure to apply sedentary restrictions to avoid reopening claims.”

ECF No. 32. Throughout Plaintiff’s brief, Plaintiff makes reference to provisions contained

within the Social Security Administration’s Hearings, Appeals and Litigation Law Manual

(HALLEX). On February 26, 2018, the Commissioner filed a brief in opposition. ECF No. 39.




5
  It appears that Plaintiff inadvertently mis numbered her grounds for relief, neglecting to include
a paragraph 8.

                                                  4
       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02 (D.S.C.), this matter was

referred to United States Magistrate Judge Bristow Marchant for a Report and Recommendation

(“Report”). On November 6, 2018, the Magistrate Judge filed his Report recommending that the

Commissioner’s decision be affirmed. ECF No. 57. The Magistrate Judge determined that

Plaintiff sought the following: a determination that res judicata did not bar her from re-litigating

her prior disability application; a determination that her disability onset date should be

November 14, 2005; a determination that she was denied her right to counsel; a determination

that the ALJ performed an improper Step Two analysis; a determination that the ALJ failed to

find that Plaintiff qualified for a listing; a determination that the ALJ failed in evaluating

Plaintiff’s credibility, the opinions of record, and in determining Plaintiff’s RCF; and an award

of monetary damages for alleged torts and Constitutional violations. Id. at 13-14.

       In his Report, the Magistrate Judge first found that res judicata barred evaluating

Plaintiff’s claims of disability from November 14, 2005 to March 25, 2009. Id. at 14. Next, the

Magistrate Judge determined that HALLEX procedures are not binding on courts. Id. at 15.

Further, the Magistrate Judge found that Plaintiff was not deprived of counsel at her hearing, as

she waived her right to counsel at her hearing after an extensive discussion Id. at 17. The

Magistrate Judge stated that “Plaintiff was provided with information about her right to

representation on multiple occasions.” Id. at 19. The Magistrate Judge determined that the ALJ’s

inquiry was adequate and that Plaintiff received a full and fair hearing. Id. at 15. Next, the

Magistrate Judge found “no reversible error” in the ALJ’s two-step analysis, upholding the

ALJ’s decision about Plaintiff’s alleged severe impairments. Id. at 20. The Magistrate Judge

concluded that the evidence in the record supported the ALJ’s conclusion that Plaintiff’s

impairments were not severe before April of 2013. Id. at 22. Additionally, the Magistrate Judge




                                                  5
found that the ALJ’s Step Three analysis, which determined that Plaintiff did not meet the

criteria for listed impairments, was valid. Id. at 23.

        The Magistrate Judge found that “[e]vidence from sources such as [the chiropractor] may

be used ‘to show the severity of [a claimant's] impairment(s) and how it affects [his or her]

ability to work.’” ECF No. 57 at 29-30(quoting 20 C.F.R. § 404.1513(d)). The Magistrate Judge

also found that “[a]t the time of the ALJ’s decision. . . medical and psychological providers who

are not acceptable providers included chiropractors.” Id. Further, because the chiropractor

examined Plaintiff more than five years after Plaintiff’s alleged onset date, the Magistrate Judge

found that the ALJ applied the appropriate weight to the chiropractor’s opinion. Id. at 31. The

Magistrate Judge also noted that “[t]he weight to be given to evidence from other sources ‘will

vary according to the particular facts of the case, the source of the opinion, including that

source's qualifications, the issue(s) that the opinion is about, and many other factors . . . .’” Id.

(quoting Social Security Ruling 06-03p). The Magistrate Judge determined that the ALJ was

correct to give little weight to layperson testimony, finding that while an ALJ must consider lay

evidence, it is appropriate to give it little weight if such testimony merely repeats the allegations

of a plaintiff’s own testimony or proves to be inconsistent with expert testimony. Id. at 32.

        The Magistrate Judge found Plaintiff’s arguments concerning her subjective complaints

to be without merit. Id. at 37. Next, the Magistrate Judge agreed with the ALJ that Plaintiff had

the ability to perform light work. Id. at 38. Further, the Magistrate Judge found that the ALJ’s

step five determinations were correct. In addition, the Magistrate Judge determined that the court

lacks subject matter jurisdiction to consider any of Plaintiff’s tort claims. Id. at 42. In conclusion,

the Magistrate Judge found that there was substantial evidence to support the ALJ’s decision. Id.




                                                   6
at 43. On November 26, 2018, Plaintiff filed objections to the Magistrate Judge’s Report and

Recommendation. ECF No. 60.

       This matter is now before the court for review of the Magistrate Judge’s Report. The

court is charged with making a de novo determination of any portions of the Report to which a

specific objection is made. The court may accept, reject, or modify, in whole or in part, the

recommendation made by the Magistrate Judge or may recommit the matter to the Magistrate

Judge with instructions. 28. U.S.C. § 636(b).

                                   II.     Standard of Review

       A court should review de novo only those portions of a Magistrate Judge’s Report to

which specific objections are filed and reviews those portions to which only “general and

conclusory” objections have been made – for clear error. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983); Opriano

v. Johnson, 687 F.2d 44, 77 (4th Cir. 1982).

       The role of the federal judiciary in the administrative scheme established by the Social

Security Act is a limited one. Section 205(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive . . . .” 42 U.S.C. § 4059(g). “Substantial evidence has been defined innumerable

times as more than a scintilla, but less than a preponderance.” Thomas v. Celebrezze, 331 F.2d

541, 543 (4th Cir. 1964). This standard precludes a de novo review of the factual circumstances

that substitutes the court’s findings for those of the Commissioner. Vitek v. Finch, 438 F.2d

1157 (4th Cir. 1971). The court must uphold the Commissioner’s decision as long as it is

supported by substantial evidence. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir.

1972). “From this it does not follow, however, that the findings of the administrative agency are




                                                 7
to be mechanically accepted. The statutorily granted right of review contemplates more than

uncritical rubber stamping of the administrative action.” Flack v. Cohen, 413 F.2d 278, 279 (4th

Cir. 1969). “[T]he courts must not abdicate their responsibility to give careful scrutiny to the

whole record to assure that there is a sound foundation for the [Commissioner’s] findings, and

that [her] conclusion is rational.” Vitek, 438 F.2d at 1157-58.

       The Commissioner’s findings of fact are not binding if they were based upon the

application of an improper legal standard. Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987).

However, the Commissioner’s denial of benefits shall be reversed only if no reasonable mind

could accept the record as adequate to support that determination. Richardson v. Perales, 402

U.S. 389, 401 (1971).

                                      III.    Applicable Law

       An individual is eligible for DIB benefits under Title II of the Social Security Act

(“Act”), 42 U.S.C. §§ 401-33, if he or she is insured, has not attained retirement age, has filed an

application for DIB, and is under a disability as defined in the Act. 42 U.S.C. § 423(a)(1).

Under Title XVI of the Act, 42 U.S.C. §§ 1381-3(c), benefits are available to an individual who

is financially eligible, files an application, and is disabled as defined in the Act. 42 U.S.C. §

1382. An individual is determined to be under a disability only if his “physical or mental

impairment or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy . . . .” 42 U.S.C. § 423(d)(2)(A).

The disabling impairment must last, or be expected to last, for at least twelve consecutive

months. See Barnhart v. Walton, 535 U.S. 212, 214-15 (2002). Additionally, for DIB benefits,

the claimant must prove he was disabled prior to his date last insured. Bird v. Commissioner,




                                                  8
699 F.3d 337, 340 (4th Cir. 2012) (citing 42 U.S.C. § 423(a)(1)(A), (c)(1); 20 C.F.R. §§

404.101(a), 404.131(a)).

       The Commissioner has developed the following five-step evaluation process for

determining whether a claimant is disabled under the Act: (1) whether the claimant engaged in

substantial gainful activity; (2) whether the claimant has a severe medically determinable

impairment; (3) whether the impairment meets or equals the severity of an impairment included

in the Administration’s Official Listings of Impairments found at 20 C.F.R. Pt. 404, Subpt. P,

App. 1; (4) whether the impairment prevents the claimant from performing past relevant work;

and (5) whether the impairment prevents the claimant from having substantial gainful

employment. 20 C.F.R. § 404.1520(a)(4)(v). Through the fourth step, the burden of production

and proof is on the claimant. Grant v. Schweiker, 699 F.2d 189, 191 (4th Cir. 1983). At step

five, the burden shifts to the Commissioner to produce evidence that other jobs exist in the

national economy that the claimant can perform, considering the claimant’s age, education, and

work experience. Id. If at any step of the evaluation the ALJ can find an individual is disabled

or not disabled, further inquiry is unnecessary. 20 C.F.R. § 404.1520(a); Hall v. Harris, 658 F.2d

260, 264 (4th Cir. 1981).

                                       IV.     Discussion 6

       a. Objection One - Substantial Evidence

       Plaintiff asserts that the Magistrate Judge erred in finding that the Commissioner’s

decision was supported by substantial evidence. ECF No. 60 at 1. Plaintiff asserts that “the




6
  Plaintiff has listed nine objections to the Magistrate Judge’s Report; however, several of those
objections, while having different titles, contain the same or similar legal arguments as other
objections. Therefore, the court has liberally construed Plaintiff’s objections, and has grouped
them as necessary.

                                                 9
Commissioner’s decision is not supported by substantial evidence on record through medical

evidences, testimonies, and Affidavits. . . those medical evidences, testimonies, and Affidavits

will be outlined through Objections.” ECF No. 60 at 2 (errors in original).

   Plaintiff cites to cases and statutes that support the substantial evidence standard but does not

direct the court to any specific instance where a finding was not supported by substantial

evidence. Upon review, the court discerns no clear error. Plaintiff’s objection is without merit.



       b. Objection Two – Veracity of Plaintiff’s Hearings

       Plaintiff asserts that the Magistrate Judge erred in determining that she was not

“prejudiced by lack of a full & fair SSA Hearing.” ECF No. 60 at 3 (errors in original). To

support this contention, Plaintiff submits that the “SSA Commissioner conspired with Secretary,

ALJ, David S. Pang (the ALJ). . . .” Id. at 7. Plaintiff further asserts that her hearing was not full

and fair because the ALJ “failed to evaluate issues or remaining impairment of

Hyperhomocysteniema [sic], Vitamin D Deficiency, Dyslipidemia, Type II Diabetes,

Hypertension, and High Cholesterol.” Id. at 5.

       The Due Process Clause of the United States Constitution requires that a social security

hearing be “full and fair.” Flatford v. Chater, 93 F.3d 1296, 1305 (6th Cir. 1996)(citing Perales,

402 U.S. 389 at 401-2; see also § 20 C.F.R. 404.927. When determining whether a hearing was

“full and fair,” courts have examined whether the nature of the hearing prejudiced the plaintiff.

See Kelly v. Heckler, 761 F.2d 1538, 1540 (11th Cir. 1985). The Court of Appeals for the Fourth

Circuit examined the issue of prejudice in terms of presence of counsel, holding that while “lack

of representation by counsel is not by itself an indication that a hearing was not full and fair, it is

settled that where the absence of counsel created clear prejudice or unfairness to the claimant, a




                                                  10
remand is proper.” Sims v. Harris, 631 F.2d 26, 27-28 (4th Cir. 1980)(internal citations omitted).

Furthermore, in cases where the plaintiff is proceeding pro se, the ALJ has an obligation to

“‘scrupulously and conscientiously . . . probe into, inquire of, and explore for all the relevant

facts.’” Walker v. Harris, 642 F.2d 712, 714 (4th Cir. 1981) (quoting Gold v. Secretary of HEW,

463 F.2d 38, 43 (2d Cir. 1972)).


         Plaintiff was represented by counsel at her first pre-appeal hearing. However, Plaintiff

did not have counsel for the hearings on her appeal. Both hearings resulted in an award of

benefits, with the same, albeit disputed, disability onset date. At the appeal hearing, the ALJ

thoroughly probed Plaintiff about her decision to waive representation, and Plaintiff indicated

that she wished to do so. See infra page 15, Plaintiff’s right to counsel objections. Not having an

attorney present for the purpose of review by the Appeals Council did not result in damage or

detriment to Plaintiff’s claim. The court agrees with the Magistrate Judge that Plaintiff’s multiple

hearings were full and fair. The ALJ evaluated Plaintiff’s claims and rendered comprehensive

decisions. The ALJ probed Plaintiff for relevant facts. In fact, the record indicates that the ALJ

posed questions about the very health concerns Plaintiff asserts were not evaluated, including

diabetes and hyperhomocysteinemia. R. 88-89. The issue of Plaintiff’s vitamin D deficiency was

also raised. Id. at 89. The ALJ ultimately gave Plaintiff an award of benefits. As such, the court

finds that Plaintiff was not prejudiced by the actions of the ALJ. Plaintiff’s objection is without

merit.



         c. Objections Three, Four, Five, and Six – Compliance with HALLEX Provisions

         Plaintiff asserts that the Magistrate Judge erred by not finding that she was “prejudiced

by the Commissioner failure to comply with SSA Hallexs.” ECF No. 60 at 14 (errors in original).



                                                 11
Plaintiff also claims that a change in circumstances “barred Res Judicata Doctrine.” Id. at 20.

Plaintiff further alleges that “administrative Res Judicata does not preclude review of March 25,

09 Decision.” Id. at 25 (errors in original). Plaintiff contends that the “January 14, 2014 Decision

is reviewable.” Id. at 27 (errors in original). Therefore, it appears that Plaintiff argues that: (1)

the ALJ and the Commissioner did not comply with HALLEX regulations, including a failure to

consider impairments, a failure to provide a written waiver of Plaintiff’s attorney, incorporating

incorrect records; and (2) HALLEX provisions bar the application of res judicata. 7

        HALLEX is an internal guidance document. Frederick W. Watson, Disability Claims,

Guidance Documents, and the Problem of Nonlegislative Rules, 80 U. Chi. L. Rev. 2037 (2013).

In general, guidance documents “are . . . agency pronouncements that inform the public of legal

interpretations, policies, or procedures without conforming to the rulemaking requirements of §

553 of the Administrative Procedure Act (APA).” Id.

        Because HALLEX is a guidance document designed to bind the Social Security

Administration, the question of whether HALLEX procedures are relevant outside of internal

Social Security Administration proceedings – specifically, whether HALLEX rules are binding

on courts – often arises. There is a circuit split on the issue. Primarily, courts in the Fifth Circuit

have held that the Social Security Administration’s failure to comply with HALLEX provisions

constitutes reversible error only if the lack of compliance resulted in prejudice to the claimant.

See Newton v. Apfel, 209 F.3d. 448 (5th Cir. 2000). However, and more frequently, courts in

other circuits have held that HALLEX procedures are not binding on courts, regardless of

prejudice to a claimant. In Moore v. Apfel, 216 F.3d 864, 868 (9th Cir. 2000), the Court of




7
  Plaintiff’s objections regarding res judicata rest on principles outlined in HALLEX. Therefore,
the court considers such objections in conjunction with Plaintiff’s general HALLEX objections.

                                                   12
Appeals for the Ninth Circuit held that HALLEX is a purely internal document, lacking the force

of law. Courts in the Seventh and Sixth Circuits have reached similar conclusions. 8 The Court of

Appeals for the Fourth Circuit has not addressed the issue, but district courts within the Fourth

Circuit have addressed it. Some courts appear to adopt the Fifth Circuit prejudice approach. See

Way v. Astrue, 789 F. Supp. 2d 652 (D.S.C. 2011). Others have declined to rule on the issue

altogether. See Hoy v. Colvin, No. 5:12cv070, 2013 WL4010647 (W.D.Va. Aug. 5, 2013).

       The stated purpose of HALLEX is to “convey[] guiding principles, procedural guidance

and information to the Office of Hearings and Appeals (OHA) staff.” I-1-0-1. PURPOSE, 2005

WL 1863821, at *1. Furthermore, “HALLEX includes policy statements resulting from an

Appeals Council en banc meeting under the authority of the Appeals Council Chair. It also

defines procedures for carrying out policy and provides guidance for processing and adjudicating

claims at the Hearing, Appeals Council and Civil Actions levels.” Id. Plaintiff’s objections lack

merit under any of the above referenced approaches. Plaintiff has not shown that she suffered

prejudice from a failure to comply with HALLEX. In fact, Plaintiff has not shown that the Social

Security Administration and the ALJ failed to comply with HALLEX. Plaintiff makes several

general and conclusory accusations, including allegations that the ALJ falsified records and

failed to consider relevant medical records. Plaintiff provides no evidence to support her

contentions. Plaintiff’s objections (three, four, five, six) are without merit.


       d. Objection Seven – Use of Incorrect Medical Report

       Plaintiff asserts that the Magistrate Judge erred in finding that the ALJ did not consider a

medical exhibit (Exhibit B14F) that the Appeals Council instructed the ALJ not to use on



8See Davenport v. Astrue, 417 F. App’x 544, 547-48 (7th Cir. 2011); Bowie v. CSS, 539 F.3d
395, 399 (6th Cir. 2008).

                                                  13
remand. In her objections, Plaintiff states that the ALJ mentioned the exhibit in his opinion,

thereby “intentionally neglect[ing]” to remove it from the record. ECF No. 60 at 29-30.

    In the ALJ’s August 2016 decision, the ALJ stated that “the pages in Exhibit B14F that the

Appeals Council directed me to remove had been deleted from the claimant’s file by this time

and, thus, any suggestion that those records were wrongly relied upon by medical experts was

without merit.” R. 18. The ALJ additionally stated that:

       I also received additional post-hearing evidence, submitted by the claimant, from
       Catawba Family Practice, the substance of which I removed from the
       administrative record and did not consider in rendering this decision. This
       evidence was comprised entirely of medical records that were previously
       exhibited in B14F at pages that the Appeals Council specifically barred me from
       considering.

       R. 20.

       The court’s review of the record discloses no evidence that the ALJ relied on Exhibit

B14F in rendering his decision. Plaintiff’s objection (seven) is without merit.

       e. Objection Eight - Right to Counsel

       Plaintiff objects to the Magistrate Judge’s finding that she was not deprived of her right

to counsel. ECF No. 60 at 30.

       At the hearing, the ALJ queried Plaintiff:

       ALJ: Looks like you’re unrepresented. Can you tell me what’s going on with your
       representation situation now?
       CLMT: She was discharged. 9
       ALJ: Okay. So, obviously, you know that you do have the right to representation,
       correct?
       CLMNT: Yes, sir.
       ALJ: Okay. So did you want to go forward today on your own or were you trying
       to get someone else to help you?
       CLMNT: No, I’m going – going forward today.


9
 Plaintiff, unhappy with the January 2014 determination, requested that her attorney appeal the
decision. R. 780-84. Plaintiff’s attorney refused, citing frivolity. Id. As such, Plaintiff’s attorney
withdrew on January 30, 2014. R. 318.

                                                 14
   R. 83.

       Plaintiff asserts that the transcript “has been illegally altered” and is “not accurate.” ECF

No. 60 at 31. Plaintiff further alleges that “testimony was added/deleted and that testimony was

split to transition from one-page-to-another.” Id. (errors in original). Plaintiff’s allegations are

speculative and baseless. Further, the record contains a document, signed by Plaintiff on January

29, 2015, indicating that she waived her right to representation. R. 344. Plaintiff’s eighth

objection is without merit.



       f. Objection Nine – Weight Given to Non-Expert Testimony

       Plaintiff contends that the Magistrate Judge erred in upholding the ALJ’s weighing of

opinion and layperson evidence. Plaintiff contends that the “Commissioner fraudulently implied

Chiropractors are not acceptable medical sources under SSA regulations.” ECF No. 60 at 32.

Furthermore, Plaintiff argues that letters written by family members were made “in observation

of mother’s suffering,” and should have been given more weight. Id.

       The Magistrate Judge correctly determined that at the time of Plaintiff’s decision,

chiropractors were not proper medical sources, and that layperson testimony can be limited. See

supra page 6. Plaintiff’s objections do not raise any new points of law. They simply appear to

indicate disagreement with the Magistrate Judge’s Report and point to the same code provisions

to which the Magistrate Judge refers. Plaintiff presents general and conclusory objections, and

the court finds no error in the Magistrate Judge’s analysis. Furthermore, Plaintiff’s allegations of

fraudulent conduct on behalf of the Commissioner are again unsubstantiated. Plaintiff’s objection

is without merit.




                                                  15
                                          V. Conclusion

       After reviewing the entire record, the applicable law, the briefs of the parties, the findings

and recommendations of the Magistrate Judge, and Plaintiff’s objections, the court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference. For the

reasons set out here and, in the Report, and Recommendation, the Commissioner’s final decision

is AFFIRMED.

       IT IS SO ORDERED.



                                                      /s/ Margaret B. Seymour
                                                      Margaret B. Seymour
                                                      Senior United States District Judge


March__13__, 2019
Charleston, South Carolina




                                                16
